Title: To James Madison from John Leonard (Abstract), 5 February 1805
From: Leonard, John
To: Madison, James


5 February 1805, Barcelona. “My last Respects to you were by the Schooner Betsey Capt. Terrett. I now send a list [not found] of the arrivals &c. from June 1804 to Jany. 1805., and beg leave to observe that I have not yet received the Commission of Consul, for altho I am considered as such & exercise the functions annexed to the Office yet it would afford me a satisfaction to receive the full Commission. I am happy to have it in my power to remark that I continue to be upon the most friendly footing with the Heads of the Departments in this place, & that during my residence here, no American has met with the smallest difficulty or been liable to any impositions and I trust that I shall continue to be able to prevent such inconveniences arising to my Country men in this Port.
“The English have 14. or 15. Sail of the line creuzing off here, they have captured a number of Spanish Vessels principally merchantmen, Our Flag is treated by them with the greatest politeness. The merchants of this City have suffer’d greatly, In consequence of the Captures made by the English.
“A short time after my arrival at this Port I received letters from the Consuls in the different Ports of Spain recommending and advising me to adopt the same customs & charges in this Port as were practised by them in their consulates which upon consideration I have thought proper to conform to—and I hope it will meet your approbation. I take the liberty of sending you a Copy of those Charges, There are but few Consuls who do not Receive a Salary indepent of their fees and they are in the habit of Charging $12. on each Vessel as the Consuls are obliged to have a person employed as Agent in clearing obtaining Bills of Health, Collecting & Paying the Port Charges &c&c. which according to the Laws of the Country can only be done thro’ the Medium of the Consulate, the Consul he being obliged in all such cases to Abonar.”
